Citation Nr: 1133028	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  06-06 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim for service connection for a cervical spine disorder.

2.  Entitlement to service connection for a cervical spine disorder.

3.  Entitlement to a rating higher than 40 percent for a low back disability, degenerative disc disease of the lumbar spine with residuals of a fracture of the L-5 transverse process.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney at Law


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran served on active duty from August 1950 to November 1953.

This appeal to the Board of Veterans' Appeals (Board) originated from a July 2004 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  That decision denied the Veteran's petition to reopen his claim for service connection for degenerative joint disease of the cervical spine with spondylosis and a partial fusion at C2-3-4 and degenerative changes.  That decision also denied his claim for a rating higher than 40 percent for his low back disability, degenerative disc disease of the lumbar spine with residuals of a fracture of the L5 transverse process.

In April 2008 the Board also denied both claims, and the Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a June 2009 order, granting a joint motion, the Court vacated the Board's decision and remanded the claims to the Board for further development and readjudication in compliance with directives specified.

And in August 2009, to comply with the Court's order, the Board in turn remanded the claims.  Since the Veteran continues to be represented in this appeal by an attorney, that remand ultimately was to the RO rather than to the Appeals Management Center (AMC).  And prior to remanding the claim, the Board advanced the case on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In this decision the Board is reopening the claim for service connection for a cervical spine disorder because there is new and material evidence.  But rather than immediately readjudicating this claim on its underlying merits, the Board is again remanding this claim and the claim for a rating higher than 40 percent for the low back disability to the RO for still additional necessary development.


FINDINGS OF FACT

1.  An unappealed October 2001 rating decision denied service connection for degenerative joint disease of the cervical spine with spondylosis and a partial fusion at C2-3-4 and degenerative changes (i.e., a cervical spine disorder) on the basis that this condition was not shown during the Veteran's military service or within one year of his discharge from service and because there was no evidence of continuity of the condition since service.

2.  Since that October 2001 rating decision, however, there is additional evidence, including especially a statement from a private physician inferring that the Veteran sustained an injury to his cervical spine during his military service potentially precipitating some of the disability he now has in this segment of his spine.

3.  This additional evidence has not been previously considered, is not cumulative or redundant of evidence already on file, relates to an unestablished fact necessary to substantiate this claim, and raises a reasonable possibility of substantiating this claim.

CONCLUSIONS OF LAW

1.  The October 2001 rating decision denying service connection for a cervical spine disorder is final and binding on the Veteran based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2010).

2.  But there is new and material evidence since that decision to reopen this claim. 38 U.S.C.A. § 5108 (West 2002& Supp. 2010); 38 C.F.R. § 3.156(a) (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

VA has duties to notify and assist this Veteran in substantiating this claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Since, however, the Board is reopening this claim for service connection for a cervical spine disorder on the basis of new and material evidence, and then remanding this claim for further development before readjudicating it on its underlying merits, the Board need not discuss at this juncture whether there has been compliance with the notice and duty to assist provisions of the VCAA as it concerns this claim. 38 U.S.C.A. §§ 5100, 5103, 5103A; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). See, too, Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007); Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

For the moment suffice it to say that, in the June 2009 joint motion of the parties, as reason for vacating the Board's April 2008 decision, it was indicated that a September 2003 notice letter to the Veteran did not comply with Kent v. Nicholson, 20 Vet. App. 1 (2006), since it did not discuss or advise him of the actual bases for the denial of this service-connection claim in October 2001.  So the Board's August 2009 remand, in part, was to provide this additional Kent notice.  And the Veteran since has received this additional Kent notice in a September 2009 letter.  But even had he not received this additional Kent notice, on remand, the Board is reopening this claim, regardless, so this ultimately still would have resulted in just harmless error.  38 C.F.R. § 20.1102.  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (indicating that, to be considered unduly prejudicial, the error must be outcome determinative of the claim, and that, as the pleading party, the Veteran, not VA, has this burden of proof).

II.  Reopening of the Claim for Service Connection for a Cervical Spine Disorder

The Board must make this threshold preliminary determination of whether there is new and material evidence to reopen this claim, irrespective of what the RO may have determined in this regard, because this initial determination affects the Board's jurisdiction to adjudicate the claim on its underlying merits. See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims); and VAOPGCPREC 05-92 (March 4, 1992).  If the Board determines there is no new and material evidence, that is where the analysis must end, and what the RO determined in this regard is irrelevant. Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).

If, on the other hand, the Board determines there is new and material evidence, then the Board must reopen the claim and review the former disposition.  38 U.S.C.A. § 5108.

When determining whether a claim should be reopened, the Board performs a 
two-step analysis.  The first step is to determine whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  See 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According to VA regulation, "new" means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2010).


Second, if VA determines the evidence is new and material, it may then proceed to evaluate the merits of the claim on the basis of the all evidence of record, but only after ensuring the duty to assist has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins v. West, 12 Vet. App. 209 (1999)), overruled on other grounds sub nom. Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  This second step becomes applicable only when the preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).

In determining whether evidence is new and material, the credibility of this evidence in question is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). This presumption only applies when making a determination as to whether the evidence is new and material.  It does not apply when making a determination as to the ultimate credibility and weight of the evidence as it relates to the merits of the claim.  Essentially, the presumption of credibility "dissolves" once the claim is reopened and decided on the merits.  See, too, Duran v. Brown, 7 Vet. App. 216 (1994) (indicating "Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

Turning now to the relevant procedural history of this claim.  An October 2001 rating decision denied this claim.  The RO rejected an examiner's nexus opinion relating the Veteran's cervical spine disorder to his military service because the RO determined the opinion was based on an inaccurate factual background.  So the RO concluded the evidence, on the whole, did not establish the Veteran's cervical spine disorder was either incurred in or aggravated by his military service.

The RO sent the Veteran a letter later in October 2001 notifying him of that decision denying his claim and apprising him of his procedural and appellate rights in the event he elected to appeal that decision to the Board.  He did not file an appeal to the Board, however, within one year of receiving notification of that decision.  As a result, that decision is final and binding on him based on the evidence then of record and not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(c); see also 38 C.F.R. §§ 3.104(a), 3.160(d), 20.1103.

Rather, as explained, there has to be new and material evidence to warrant reopening this claim and reconsidering that prior disposition.

To this end, in August 2003, the Veteran filed a petition to reopen this claim for service connection for a cervical spine disorder.

Among the additional evidence that has been submitted during the years since is a March 2010 statement from a private physician.  In this statement, this physician references the Veteran's report of an injury during service in 1952 and infers that such injury may have precipitated (cervical) osteophyte deterioration.  Consequently, this additional medical evidence is both new and material because it relates to an unestablished fact necessary to substantiate this claim by suggesting a correlation between the Veteran's current cervical spine disorder and the injury he sustained in a motor vehicle accident (MVA) during military service.  So this additional evidence raises a reasonable possibility of substantiating this claim.  See 38 C.F.R. § 3.156(a).  This newly presented evidence need not be probative of all the elements required to award the claim, just probative as to each element that was a specified basis for the last disallowance. Evans, 9 Vet. App. at 283-84.  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit Court reiterated this, noting that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  Therefore, this claim is reopened, subject to further development on remand.


ORDER

As new and material evidence has been submitted, the claim for service connection for a cervical spine disorder is reopened, subject to the further development of this claim on remand.



REMAND

III.  Service Connection for the Cervical Spine Disorder

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service-connection) claims, VA must provide a medical examination when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with a service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  See also 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4).

When determining whether a VA examination is required under 38 U.S.C. § 5103A(d)(2), the law requires competent evidence of a disability or symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence indicates an association between the disability and service or a service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

The additional March 2010 statement mentioned references the Veteran's report of a relevant injury during service in a 1952 MVA and infers that injury may have precipitated (cervical) osteophyte deterioration.  This physician's statement therefore suggests there is some association between the Veteran's 1952 MVA injury during his service and his cervical spine disorder, at least his osteophytes.  Consequently, additional medical comment is needed concerning this determinative issue of causation since this private physician's statement is in some respects equivocal, so merely raises this possibility, thus not a sufficiently definitive basis to grant service connection.


IV.  The Remaining Claim for a Rating Higher than 40 percent for the Low Back Disability

This claim also requires further development before being decided.  The Board's prior August 2009 remand of this claim directed the Veteran be afforded proper notice to comply with the Court's holding in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008).  Since then, however, the Federal Circuit Court has overturned the requirement that VA provide notice that the claim could be substantiated by evidence of a disability's impact on daily life and that VA provide notice with regard to potential diagnostic code criteria.  Vazquez-Flores v. Shinseki, 
No. 08-7150 (Fed. Cir. Sep. 4, 2009).  See also Vazquez-Flores v. Shinseki, 
No. 05-0355, 2010 WL 4146124 (Vet. App. Oct. 22, 2010).

The Board's prior August 2009 remand of this claim, however, also directed that another VA compensation examination be performed to reassess the severity of the Veteran's low back disability, including obtaining an opinion as to whether his disc disease at L3-4 is related to or part and parcel of this disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (requiring VA be able to make this distinction or, else, presume under the doctrine of reasonable doubt that all symptoms in question are associated with the service-connected disability).  As well, there needed to be some discussion concerning the extent of any functional loss the Veteran may have due to pain, weakness, fatigability, or incoordination of his spine.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202, 204-08 (1995). 

Pursuant to this remand directive, a VA compensation examination was performed in January 2010.  However, the examination report does not include information concerning whether the Veteran's disc disease at L3-4 is related to the 
service-connected fracture of his L-5 transverse process.  There also is inadequate discussion regarding whether he has functional loss, particularly fatigability or incoordination of his spine, of the type contemplated by DeLuca.


A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  There need only be "substantial", not "exact", compliance however.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Accordingly, these claims are again REMANDED for the following additional development and consideration:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Schedule a VA compensation examination for a medical nexus opinion regarding the etiology of the Veteran's cervical spine disorder.  The examiner especially needs to indicate the likelihood (very likely, as likely as not, or unlikely) the Veteran's currently diagnosed cervical spine disorder initially manifested during his military service, including as a result of or in the aftermath of a February 1953 motor vehicle accident; or, since involving arthritis, within one year of his discharge from service in November 1953 - so meaning by November 1954, or is otherwise related or attributable to his service or dates back to his service.

To assist in making this important determination of causation, the designated examiner must review the claims file, including a complete copy of this remand and the March 2010 supporting statement from G.S.S., M.D., for the Veteran's pertinent medical and other history.  And to this end, the examiner should note the evaluation and treatment the Veteran received during service for the injuries he sustained in that February 1953 motor vehicle accident.

The term "as likely as not" (at least 50 percent probable) does not mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

But having said that, the examiner is also reminded that, in Dalton v. Nicholson, 21 Vet. App. 23 (2007), the Court determined an examination was inadequate where the examiner did not comment on the Veteran's report of relevant in-service injury and, instead, relied on the absence of evidence in the Veteran's service treatment records (STRs) to provide a negative opinion.

The examiner should also consider that, in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the Federal Circuit Court recognized lay evidence as potentially competent to support the presence of the claimed disability, including during service, even where not corroborated by contemporaneous medical evidence such as treatment records (STRs, etc.).  So, although pertinent evidence to be considered, this cannot be the sole basis for concluding the Veteran did not have the claimed disability at a certain point in time.  The Board will have to assess the Veteran's credibility, so not just competency, to ultimately determine the probative value of his lay testimony concerning this.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

All necessary diagnostic testing and evaluation needed to make these determinations should be performed.

The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

2.  Also have the Veteran reexamined to reassess the severity of his service- connected low back disability, degenerative disc disease of the lumbar spine with residuals of a fracture of the L-5 transverse process, including ascertaining all associated orthopedic and neurological symptoms.  This includes indicating whether the disc disease at L3-4 (so this other level) is related to or part and parcel of this service-connected low back disability so it may be appropriately rated.

The claims file, including a complete copy of this remand and the joint motion, must be made available to the examiner for review for the pertinent medical and other history.

Any special diagnostic testing and evaluation deemed necessary should be performed.  The examiner must describe all symptomatology referable to the Veteran's service-connected low back disability, including any neurological pathology such as sciatic neuropathy or radiculopathy affecting the lower extremities.


In reporting the results of range-of- motion testing, the examiner must identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the extent of any pain and describe the extent of any incoordination, weakened movement, and premature or excess fatigability on use.  The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups, such as by specifying just how much this would further restrict the Veteran's range of motion.

As well, the examiner should indicate whether there is ankylosis (favorable or unfavorable).

Further, regarding the Veteran's disc disease (intervertebral disc syndrome (IVDS)), the examiner must note the frequency and total duration of any incapacitating episodes during the past 12 months.  An incapacitating episode is a period of acute signs and symptoms due to the IVDS requiring bed rest prescribed by a physician and treatment by a physician.

The examiner must discuss the rationale for all opinions expressed.


3.  Then readjudicate these claims in light of the additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him and his attorney a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these remaining claims.


The Veteran has the right to submit additional evidence and argument concerning the claims the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


